WOLLMAN, Justice
(dissenting).
As illustrated by the recitation of facts set forth in the majority opinion, a good deal of confusion existed on the part of defendant’s employees in the several offices that handled the medical coverage policies and the life insurance coverage policies. Nowhere in the evidence, however, do I find anything that establishes a genuine issue of material fact with respect to plaintiff’s claim that defendant had waived the policy provisions that clearly limited coverage to one policy.
I would affirm the judgment.